Opinion of the Court by
Judge Robertson:
This case does not depend on a collateral contract by the appellant to pay the debt of another. The acceptance of the Confederate paper was induced by the appellant’s promise to see that it was good money. The surrender of the note on Philips was induced by that promise, and all who made it thereby undertook to pay their own debt. A written memorial of the contract was, therefore, unnecessary, the statute of frauds applyig only to an undertaking to pay the debt of another. Moreover, the writing exhibited was sufficiently intelligible to take the case out of the statute. And consequently its exclusion by the court was erroneous, and would have been cause of reversal if the verdict had been for the appellant.
And, as the appellee never circulated the Confederate notes, and especially as it is not shown that the place where the contract was made was not under the control of the Confederate army, we cannot adjudge that the contract was illegal.
Wherefore, the judgment is affirmed.